Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Vanessa Lorrien Hollowood, Appellant                  Appeal from the 54th District Court of
                                                      McLennan County, Texas (Tr. Ct. No.
No. 06-17-00188-CR        v.                          2011-1075-C2).     Opinion delivered by
                                                      Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Vanessa Lorrien Hollowood, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 9, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk